BASKIN, Judge.
We approve the denial by the trial court of defendant’s motion to dismiss and motion to suppress upon a finding that the officer’s *1209observation of a gun holster protruding . from beneath the driver’s seat of the car, in plain view, led to the inadvertent discovery of the firearm upon which the charge was based. State v. Ashby, 245 So.2d 225 (Fla. 1971); State v. Hall, 376 So.2d 276 (Fla. 3d DCA 1979). We find no merit in defendant’s other points on appeal.
The judgment and sentence are affirmed.